DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In line 2, the claim recites “a dispensing member, such as a piston”. It is not clear whether the piston is part of the device or merely recited as an example. Therefore, further amendment is required to make the claim definite.
Claims 2-12 are also rejected under the same grounds for being dependent on claim 1. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fritschi et al. (“Fritschi” hereinafter) (US PG PUB 2007/0131721) in view of Ritsche et al. (“Ritsche” hereinafter) (US PN 6,626,379).
Regarding claim 1, Fritschi teaches a device (figure 1) for dispensing a fluid product comprising a container (item 6, figure 2) containing at least one dose of fluid product, a dispensing member (item 25, figure 2), such as a piston, which is slidably mounted in said container to dispense fluid product, a dispensing head (item 6, figure 2) provided with a dispensing outlet (item 16, figure 2), moving said dispensing member in said container and thus dispense fluid product through said dispensing outlet, an actuating member (item 19, figure 2) which is slidably mounted in said dispensing head and cooperates with said container, and a lateral actuating system (figure 2) which cooperates with said actuating member, characterized in that: 
said actuating member comprises a cylindrical body (plunger tail 19 has partial cylindrical shape, figures 2-3) and at least one flexible tab (item 20, figure 4) provided with at least one radial projection (item 22, figure 4), each flexible tab axially extending in said cylindrical body and being radially deformable between an undeformed position, in which said at least one radial projection radially projects out of said cylindrical body, 
said lateral actuating system comprises two side levers (item 18, figure 2) which are diametrically opposed, deformable and/or laterally movable relative to said dispensing head, at least one flexible spacer (items 7, 8, figure 3) connecting said two side levers, said at least one flexible spacer cooperating with a radial projection (item 22, figure 2) of said actuating member and being axially deformed upon actuation to move said actuating member axially with respect to said dispensing head (paragraph [0031]).
Fritschi teaches the invention as discussed above but is silent to the said container being movable relative to said dispensing head.
Ritsche teaches another dispenser (figure 1) comprising a moveable container (item 19, figure 1) that holds a at least one dose of a fluid product and also comprises a dispensing piston (item 26, figure 1), wherein the movement of an actuating member (item 17, figure 1) moves the container relative to a dispensing head (item 13, figure 1) to dispense the fluid from the container (column 5, lines 25-42).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Fritschi as taught by Ritsche to make the container moveable inside an outer housing such that the container moves in response to the movement of the actuating member to dispense the fluid from the container. Such modification provides the invention with a means to have a removable and separate container that holds the dispensing fluid instead of housing the dispensing fluid in the dispenser housing. 

Regarding claim 3, Fritschi teaches that said container contains two doses of fluid product, dispensed during two successive actuations of the device (paragraph [0008], the container holds at least two doses of fluid).
Regarding claim 4, Fritschi teaches that each radially flexible tab of said actuating member comprises two axially offset radial projections (item 22, figure 4) for dispensing two successive doses.
Regarding claim 5, Fritschi teaches that said side levers are each formed by a flexible elongated blade (figure 2), one end of which, proximal to the dispensing outlet, is attached to the said dispensing head (figure 2), and the opposite end of which, distal from the dispensing outlet, is radially spaced from the said dispensing head said at least one flexible spacer being dome shaped (tension arches 9, 10, figure 2) and connecting said two flexible elongated blades in the vicinity of the said distal ends.
Regarding claim 6, Fritschi teaches that said side levers are deformable and/or laterally movable, between a rest position in which they are distant from said dispensing head, and an actuating position in which they are close to said dispensing head, the movement of said side levers towards the actuating position deforming and/or compressing said at least one flexible spacer by increasing its curvature, and thus axially moving the apex of the curvature towards the dispensing outlet (paragraphs [0031-0033]).
Regarding claim 7, Fritschi teaches that stops (item 17, figure 2) are provided on the dispensing head to define the actuating position of said side levers.

Regarding claim 9, Fritschi teaches to activate the device, the activating member is axially moved relative to said dispensing head until said at least one flexible spacer is positioned below the first radial projection of said activating member (paragraphs [0031-0033])..
Regarding claim 10, Fritschi teaches an indicator for indicating to the user the dispensing of each dose (the visual movement of plunger tail 19 provides a user indication of the use of the dispenser, figures 1-2).
Regarding claim 11, said indicator comprises viewing windows formed in said dispensing head.
Regarding claim 12, Fritschi teaches that said actuating member comprises radial notches (item 15, figure 2) cooperating with radial projections of said dispensing head, to maintain the actuating member in position in said dispensing head before and after actuation.

6.	Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Fritschi (US PG PUB 2007/0131721) in view of Ritsche (US PN 6,626,379), as applied to claim 1 above, further in view of Swiss et al. (“Swiss” hereinafter) (US PN 7,306,129).

Swiss teaches another dosing dispenser comprising a dispensing head (item 6, figure 1) and an actuating member (item 2a, figure 1), wherein the dispensing head comprise a slot (item 6a, figure 1) in its side wall for providing user visual and mechanical access to the inside of the dispensing head (column 2, lines 65-67: column 3, lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Fritschi as taught by Swiss such that the dispensing head sidewall comprises a slot window to provide an access point to a user for visual indication and also for mechanical access to the inside of the actuation mechanism.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to dosing dispensers with side lever actuating mechanisms: US PN 6,419,124, US PG PUB 2004/0262339, US PN 7,571,838, US PG PUB 2005/0284890, US PN 10,232,127, and US PN 10,322,237.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754